office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 mehara postn-122505-05 third party communication none date of communication not applicable uilc date date to kathryn a meyer senior attorney los angeles group small_business self employed from tiffany p smith assistant to the branch chief administrative provisions judicial practice procedure administration subject fifth_amendment returns this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer year year year year year year year year year date date date ----------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- --------------------------- ----------------------- ----------------------- postn-122505-05 dollar_figurex -------------- issue sec_1 whether the forms originally submitted by taxpayer are valid returns for purposes of the assessment and refund statutes of limitations if the forms originally submitted by the taxpayer are not valid returns what are the legal consequences of processing the year year and year form sec_1040 by the internal_revenue_service service and assessing the tax reported on those forms as the tax_liability of the taxpayer whether the assessments should be reversed or abated by the service for the year year and year tax years can the service make deficiency determinations for year year and year based on the information reported on the taxpayer’s form sec_1040 conclusion sec_1 the forms originally submitted by taxpayer are not valid returns for purposes of the assessment and refund statute_of_limitations the forms submitted by the taxpayer lacked the information relating to the taxpayer's income from which the tax can be computed and did not evince an honest and genuine endeavor to satisfy the law in contrast the subsequently submitted form_1040 for year does meet the beard asubstantial compliance standard processing the form sec_1040 and assessing the tax_liabilities does not estop the service from asserting that the form sec_1040 are invalid because no action by the service can waive the defects in the form sec_1040 or change or modify the conditions under which the united_states consents to the running of the statute_of_limitations because the originally submitted forms are invalid there is no tax shown on those forms within the meaning of sec_6201 and the service should not have assessed the tax_liability under sec_6201 based on the originally submitted form sec_1040 since the service made inappropriate assessments for the year year and year tax years the service should abate these assessments and redetermine the tax_liability for the years in question using deficiency procedures the service can make deficiency determinations for year year and year based on the information attached to the taxpayer’s form sec_1040 facts taxpayer was the subject of a grand jury investigation regarding one of his corporations he was charged with attempted income_tax evasion pursuant to u s c sec_7201 for year sec_1 and ultimately he pled guilty to conspiracy pursuant postn-122505-05 to u s c sec_371 for those years and is presently incarcerated for that offense the criminal investigation of taxpayer was closed no later than date there is no criminal investigation pending for year sec_5 through the taxpayer has made approximately dollar_figurex in payments towards his liabilities with much of that allocated to the accounts for year sec_5 through year sec_4 and the form sec_1040 submitted by the taxpayer for year sec_4 and all follow a pattern at its top each form_1040 states fifth_amendment exercised although the line numbers vary for the years involved because of changes in the format of the form_1040 each form_1040 contains asterisks for the amounts on line 8a for taxable interest line for rental real_estate royalties partnerships s_corporations and trusts line for total income and line sec_33 and sec_34 for adjusted_gross_income the documents also generally contain asterisks for the amounts on line for adjusted_gross_income minus deductions line for taxable_income line for tax line for tax minus credits line for total_tax line for refund amount and line for amounts owed the schedules b interest and ordinary dividends attached to the form sec_1040 report amounts that would be reported to the service by third party reporting in addition the schedules b state fifth_amendment exercised and contain asterisks on the lines for total interest and dividends to be included on line of the form_1040 and asterisks on part iii regarding foreign accounts and trusts similarly the schedules e supplemental income and loss report the amounts otherwise subject_to third party reporting and contains asterisks in part ii regarding income and loss from partnerships_and_s_corporations and in part v for total income or loss also attached to the form sec_1040 are statements providing in part the taxpayer is the target of a criminal investigation pending the termination or conclusion of such investigation the taxpayer upon advice of counsel is invoking the privilege s afforded him by the fifth_amendment to the constitution of the united_states in respect of certain of the information that is otherwise required to be returned herein year taxpayer originally submitted a form_1040 that followed the pattern described above for year that form_1040 states fifth_amendment exercised at the top and contains asterisks for the amounts on line 8a for taxable interest line for rental real_estate royalties partnerships s_corporations trusts etc line for other income line for total income line for one-half of self employment_tax and line sec_33 and sec_34 for adjusted_gross_income the document also contains asterisks for the amounts on line for adjusted_gross_income minus deductions line for taxable_income line for tax line for adding tax and the alternative_minimum_tax line for tax minus credits line for total_tax and line sec_66 and sec_67a for refund amount the schedule b interest and ordinary dividends attached to the form_1040 reports amounts otherwise subject_to third party reporting but also states fifth postn-122505-05 amendment exercised and contains asterisks for the amounts on the lines for total interest and dividends to be included on line of the form_1040 and part iii regarding foreign accounts and trusts similarly the schedule e supplemental income and loss reports amounts otherwise subject_to third party reporting and contains asterisks for the amounts on part ii regarding income and loss from partnerships_and_s_corporations and in part v for total income or loss also attached to the purported return is a statement providing in part the taxpayer is the target of a criminal investigation pending the termination or conclusion of such investigation the taxpayer upon advice of counsel is invoking the privilege s afforded him by the fifth_amendment to the constitution of the united_states in respect of certain of the information that is otherwise required to be returned herein on or about date taxpayer submitted another form_1040 for year the service’s treatment of this document is unclear in contrast to the form_1040 described above this document reports dollar amounts on line 8a for taxable interest line for rental real_estate royalties partnerships s_corporations trusts etc line for other income line for total income and line sec_33 and sec_34 for adjusted_gross_income the document also reports dollar amounts on line for adjusted_gross_income minus deductions line for taxable_income line for tax line for adding tax and the alternative_minimum_tax line for tax minus credits line for total_tax and line sec_66 and sec_67a for refund amount this form_1040 also attached a schedule d listing the amount of capital_gains and the tax on capital_gains also attached to this form_1040 is a statement describing income from passthrough entities the service appears to have processed the form sec_1040 that were originally submitted and made assessments of income_tax for years and law and analysis issue whether the forms originally submitted by taxpayer are valid returns for purposes of the assessment and refund statute_of_limitations sec_6011 of the internal_revenue_code code requires that any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary the returns must include the information required by the applicable regulations or forms sec_1_6011-1 courts have identified a four-part test for determining whether a defective or incomplete document is a valid_return afirst there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff d per curiam 793_f2d_139 6th cir this generally accepted postn-122505-05 formulation of the criteria for determining a valid_return known as the beard formulation or the asubstantial compliance standard derives from a venerable line of supreme court cases 464_us_386 293_us_172 280_us_453 a document must purport to be a specific statement of the items of income deductions and credits in compliance with the statutory duty to report information and 'to have that effect it must honestly and reasonably be intended as such' to be a return that starts the period of limitations beard t c pincite quoting florsheim bros drygoods co u s pincite the taxpayer is obligated to provide the service with sufficient data from which his income_tax_liability can be computed 481_f2d_28 8th cir 426_f2d_519 10th cir 77_tc_1169 the most factually apposite case of those cited above is reiff in reiff petitioners filed with respondent a 32-page preprinted document entitled petition for redress of grievances the first and second pages of the document consisted of a modified form_1040 with various constitutional objections printed in the margins the first page was signed by petitioners under penalties of perjury and showed petitioners' names address and social_security numbers charles reiff's occupation federal_income_tax withheld in the amount of dollar_figure estimated_tax payments in the amount of dollar_figure and total payments amount overpaid and amount to be refunded---all in the amount of dollar_figure no information was provided with respect to petitioners' filing_status or exemptions the remaining lines on the form_1040 contained one or two preprinted asterisks which are explained in the margin as objections under the 1st 4th 5th 7th 8th 9th 10th 13th 14th and 16th amendments the remaining pages of the document consisted of numerous statements and affidavits a copy of the declaration of independence and excerpts from the united_states constitution and various publications charles reiff signed the first three of the preprinted pages after the form_1040 the first signed page is a form letter to the director of the internal_revenue_service center which stated we offer to re-file or to amend our return if you will please show us how to do so without forcing us to waive our constitutional rights and to receive your written guarantee against any criminal prosecution---both federal state and local---as the result of furnishing you the information you seek id pincite the second signed page was an affidavit of my understanding of a united_states 'dollar ' the third signed page was an affidavit about charles reiff's understanding as to a conviction of one w vaughn ellsworth and as to charles reiff's rights under the fifth_amendment id pincite the tax_court held that the petitioners’ document did not constitute a return id pincite first the court noted that the document did not contain sufficient data from which postn-122505-05 respondent could compute and assess petitioners' income_tax_liability for the document merely disclosed petitioners' names address social_security numbers tax withheld and estimated_tax payments the court noted that no information was provided regarding petitioners' filing_status or exemptions the court observed that no income deduction credit or tax_liability amounts were shown instead the providing of such information was objected to under various constitutional provisions the court held that as a result a significant portion of the data necessary to compute petitioners' tax_liability was omitted id pincite in zellerbach paper co u s pincite the court held that a document may be sufficient to be a return even if not perfectly accurate or complete if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law this is so even though at the time of filing the omissions or inaccuracies are such as to make amendment necessary in this case taxpayer’s originally submitted documents resemble the document described in reiff although some information was provided on the original documents proffered as returns by taxpayer those documents failed to include the amount of taxable interest ordinary dividends capital_gain or loss income from royalties partnerships s_corporations or trusts amounts for other income total income and adjusted_gross_income the taxpayer also failed to complete his schedules b schedules d and schedules e taxpayer’s documents also failed to disclose his itemized_deductions adjusted_gross_income minus deductions the amounts of taxable_income tax alternative_minimum_tax tax minus credits and total_tax finally the documents failed to include the amounts overpaid or amounts owed these omissions are substantial and material the service is unable to perform the most basic of verification of these documents based on the incomplete information provided the forms originally submitted by taxpayer consequently lacked the minimum information prescribed by the regulations id see also eg porth v united_states f 2d pincite name and address on a form is insufficient to be a valid_return because it fails to contain any information relating to the taxpayer's income from which the tax can be computed within the meaning of the internal_revenue_code or the regulations adopted by the commissioner 508_f2d_750 7th cir same ross v commissioner tcmemo_1984_27 return form without information with which to calculate a tax_liability containing approximately references to object self incrimination is not a tax_return consequently we believe that because the form sec_1040 fail to report sufficient data to calculate the tax_liability they do not meet the first requirement of the beard test in contrast the subsequently submitted form_1040 for year does meet the beard asubstantial compliance standard that document listed items of income deductions and credits in compliance with the statutory duty to report information there is enough information on that document to provide the service with sufficient data from which an income_tax_liability can be computed accordingly the subsequently submitted form postn-122505-05 for year received on or about date is a valid_return for purposes of the commencement of the statute_of_limitations in addition we believe the form sec_1040 demonstrate that the taxpayer is not making an honest and reasonable attempt to comply with the tax law because he has submitted documents purporting to claim a fifth_amendment privilege he cannot validly exercise the fifth_amendment does not shelter a taxpayer from filing a return 274_us_259 daly f 2d pincite reiff t c pincite 72_tc_1126 65_tc_68 hosking v commissioner 62_tc_653 hoeltz v commssioner tcmemo_1981_496 pending criminal investigations do not excuse a failure_to_file a return 791_f2d_1399 9th cir even if the taxpayer is asserting his fifth_amendment privilege_against self-incrimination see kirschbaum v commissioner tcmemo_1989_526 the fifth_amendment privilege_against self- incrimination does not protect a taxpayer from answering all income related questions 585_f2d_368 8th cir 779_f2d_1417 9th cir because the privilege protects the taxpayer from disclosing only the source of the income shivers v 788_f2d_1046 5th cir 585_f2d_573 5th cir cert_denied 440_us_928 in this case taxpayer failed to properly invoke his fifth_amendment privilege_against self-incrimination because he failed to provide information on the amount of his income rather than confining his assertion to the source of his income shivers f 2d pincite wade f 2d pincite the privilege_against self-incrimination is not validly exercised where taxpayer does not provide the financial data on his tax returns instead this amounts to a total failure_to_file a return 709_f2d_449 6th cir russell f 2d pincite the least a taxpayer must do to cause the period of limitations to start to run is to file an appropriate return and then assert the fifth_amendment privilege_against self- incrimination by refusing to answer specific questions 459_f2d_997 2d cir moreover the criminal investigation against taxpayer for the years subsequent to the offense for which he was convicted has been closed so that taxpayer no longer has a fear of prosecution taxpayer is not entitled to claim a fifth_amendment privilege and would not be entitled to shield the amounts of his income even if he were so privileged thus we believe that taxpayer fails the third part of the beard test in that he did not make an honest and reasonable attempt to comply with the tax law since the originally filed form sec_1040 for years and did not meet two of the four requirements of the beard test they are not valid tax returns and should not have been treated as such issue if the returns are not valid returns what are the legal consequences of processing the year year and year form sec_1040 and assessing the tax reported on them postn-122505-05 although the service processed the purported returns for years and that does not estop the service from asserting that the form sec_1040 are invalid because no action by the service can waive the defects in the form sec_1040 118_f2d_644 1st cir citing 281_us_245 see also kavanaugh f 2d pincite citing 280_us_453 in lucas the taxpayer submitted an unsigned return to the service upon which the service made an assessment the court upheld the assessment holding that the unsigned return was insufficient to start the running of the statute_of_limitations because n o officer had the power to substitute something else for the thing specified u s pincite in 353_us_180 the court held that the doctrine_of equitable_estoppel was not a bar to the correction by the commissioner of a mistake in law rejecting the taxpayer’s equitable_estoppel arguments the court stated the express condition prescribed by congress was that the statute was to run against the united_states from the date of the actual filing of the return and no action of the commissioner can change or modify the conditions under which the united_states consents to the running of the statute_of_limitations against it id pincite in small v commissioner tcmemo_1989_48 the tax_court held that estoppel was not available where a service employee incorrectly processed a document as a delinquent_return rather than as a substituted return and issued a no-change letter the taxpayer could not rely upon the no-change letter as evidence that he had filed a return although the service cannot be estopped to deny that the form sec_1040 for years and are not valid returns or be required to accept them with their defects the service should not have assessed the tax shown on those purported returns and should abate these assessments sec_6201 of the code provides the authority for assessment an assessment is the administrative act of recording the taxpayer's liability on the service's books_and_records see 199_fsupp_331 d n j thus until an assessment of tax has been made the service is not entitled to collect a tax administratively the two most common types of assessments are summary and deficiency assessments see 24_f3d_901 7th cir an example of a summary_assessment is an assessment of tax shown on a return sec_6201 to be valid an assessment of tax must comply with the requirements of sec_6203 and the regulations thereunder see eg 962_f2d_555 6th cir 164_f3d_523 10th cir the assessment must also be made within the applicable_period for assessment under sec_6501 generally three years from the date of the return sec_6501 postn-122505-05 the original form sec_1040 submitted by taxpayer were not valid returns because those originally submitted documents were invalid there is no tax_shown_on_the_return within the meaning of sec_6201 the service therefore was not entitled to summarily assess the tax_liability under sec_6201 based on the originally submitted form sec_1040 since the form sec_1040 submitted for years and are invalid the period of limitations for assessing the tax did not begin to run with their submission see sec_6501 the subsequent submission of a valid_return for year however did commence the running of the period of limitations for that year thus the service may issue notices of deficiency for years and at any time and litigate this matter in tax_court if taxpayer timely petitions the tax_court the service has until three years from date to issue a notice_of_deficiency for year we note that even if the returns are held to be valid in this case the service may still be able to assess a deficiency within the unlimited statute_of_limitations on assessments under sec_6501 if it can prove that taxpayer filed either a false_or_fraudulent_return with the intent to evade tax sec_6501 issue whether the assessments should be reversed or abated by the service for the year year and year tax years as discussed above because the assessments were made on the originally submitted form sec_1040 that are invalid there is no tax shown on those documents within the meaning of sec_6201 and the service was not entitled to summarily assess the tax_liability under sec_6201 the service is authorized to abate the unpaid portion of the assessment of any_tax or any liability which is erroneously assessed sec_6404 accordingly the service in this situation has made an erroneous assessment that must be abated in light of the foregoing we recommend that the service abate the assessments based on the invalid form sec_1040 for years and the service should assess tax for year based on the valid_return filed on date the service should then proceed to determine deficiencies as appropriate for all the years in issue issue can the service make deficiency determinations for year year and year based on the information reported on the taxpayer’s form sec_1040 it is well settled that no particular form is required for a notice_of_deficiency 78_tc_646 at a minimum the notice must indicate that the service has determined a deficiency in tax in a definite amount for a particular taxable_year and that the service intends to assess the tax in due course 44_tc_382 aff’d 373_f2d_45 10th cir absent unusual circumstances the tax_court will not look behind a notice_of_deficiency to examine the evidence used by the service in the determination of the deficiency see 814_f2d_1363 9th cir service cannot rely solely postn-122505-05 upon examination of tax_shelter entity to make a determination but instead must also examine the taxpayer’s return the issue here is whether the service can use information reported on or derived from invalid returns to make deficiency determinations for years and in edwards v commissioner tcmemo_2005_52 the court determined that a_trust was a nullity for federal_income_tax purposes accordingly the court treated the trust’s return as invalid and did not sustain an accuracy related penalty pursuant to sec_6662 against the trust under sec_6664 a sec_6662 penalty only applies where a return is filed the service treated the trust as a sham and included the income reported on this invalid trust return as includible in the individual taxpayer’s gross_income the court sustained the determination based on information derived from the invalid return courts have historically found documents signed or submitted by taxpayers can serve as the basis for a deficiency determination made by the service in sunik v commissioner tcmemo_2001_195 the court sustained the service’s determination based on a new york consent form signed by taxpayers reflecting an increase to their state taxable_income in smith v commissioner tcmemo_2000_43 the taxpayer submitted an employment questionnaire to a temp agency on the questionnaire the taxpayer listed several previous employers for which the service had no record that is no forms w-2 or the court found the information contained on the questionnaire sufficient to support the service determinations that the taxpayer received self-employment_income thus the service should be able to rely upon information reported on the taxpayer’s originally submitted form sec_1040 for years and even though those returns are invalid case development hazards and other considerations -------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------- the taxpayer’s form sec_1040 supply minimal information and a calculation of tax could be made from the admittedly incomplete information furnished the taxpayer’s form sec_1040 however generally fail to include the amount of taxable interest_income from rental real_estate royalties partnerships s_corporations and trusts other income total income addition to adjusted_gross_income amounts and adjusted_gross_income these documents also generally fail to include the amount of adjusted_gross_income minus deductions taxable_income income_tax tax minus credits self-employment_tax total_tax refund amount and amounts owed in addition the schedules b attached to these documents fail to include total interest and dividends and information regarding foreign accounts and trusts similarly the schedules e attached to these documents fail to include information regarding income and loss from partnerships_and_s_corporations and total income or loss postn-122505-05 based on the failure to provide this information which is crucial to calculate a tax_liability and to verify the liability set forth on a tax_return we believe a court would find that the year and year form sec_1040 fail to meet the beard substantial compliance test moreover as stated above the processing of the returns and posting of the assessed liabilities by the service have no legal consequences because no action by the service can waive the defects in the form sec_1040 or change or modify the conditions under which the united_states consents to the running of the statute_of_limitations 281_us_245 280_us_453 kavanaugh v first national bank of wyandotte 139_f2d_309 6th cir 118_f2d_644 1st cir in addition since the beard test is cumulative and since the taxpayer fails two of the four requirements of beard the originally filed form sec_1040 should be held to be invalid --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
